         Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - x
                                  :
UNITED STATES OF AMERICA
                                  :              CONSENT PRELIMINARY ORDER
          - v. -                                 OF FORFEITURE/
                                  :              MONEY JUDGMENT
ALI JAVIDNEZHAD,
                                  :              17 Cr. 262 (LGS)
                   Defendant.

- - - - - - - - - - - - - - - - - x

               WHEREAS, on or about May 1, 2017, ALI JAVIDNEZHAD (the

“defendant”), was charged in an Indictment, 17 Cr. 262 (LGS) (the

“Indictment”), with, inter alia, conspiracy to commit wire fraud,

in violation of 18 U.S.C. § 1349 (Count One);

               WHEREAS, the Indictment included a forfeiture allegation

as to Count One, seeking forfeiture to the United States, pursuant

to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, of all property,

real and personal, that constitutes or is derived from proceeds

traceable to the commission of the offense;

               WHEREAS, on or about March 29, 2018, the defendant pled

guilty    to    Count   One,    pursuant   to    a   plea   agreement    with   the

Government,       wherein      the   defendant       admitted   the     forfeiture

allegation with respect to Count One and agreed to forfeit,

pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461, a sum

of money equal to $600,000 in United States currency, representing

the amount of proceeds traceable to the commission of the offense;
      Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 2 of 6



             WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $600,000 in United States currency

representing the amount of proceeds traceable to the offense

charged   in      Count   One    of   the       Indictment   that   the   defendant

personally obtained; and

               WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,

United States Attorney, Assistant United States Attorney, Andrew

Thomas, of counsel, and the defendant, and his counsel, Gary A.

Farrell, Esq., that:

             1.     As a result of the offense charged in Count One of

the Indictment, to which the defendant pled guilty, a money

judgment in the amount of $600,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant    personally         obtained,       shall   be   entered   against   the

defendant.



                                            2
        Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 3 of 6



              2.     Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal       Procedure,      this     Consent       Preliminary      Order      of

Forfeiture/Money       Judgment   is    final   as    to    the    defendant,   ALI

JAVIDNEZHAD, and shall be deemed part of the sentence of the

defendant, and shall be included in the judgment of conviction

therewith.

              3.     All payments on the outstanding money judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, United States Marshals Service, and

delivered by mail to the United States Attorney’s Office, Southern

District of New York, Attn: Money Laundering and Transnational

Criminal Enterprises Unit, One St. Andrew’s Plaza, New York, New

York 10007 and shall indicate the defendant’s name and case number.

              4.     The United States Marshals Service is authorized to

deposit the payments on the Money Judgment in the Assets Forfeiture

Fund,   and    the    United   States   shall     have     clear   title   to   such

forfeited property.

              5.     Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

              6.     Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal      Procedure,    the   United     States      Attorney’s    Office    is
                                         3
      Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 4 of 6



authorized to conduct any discovery needed to identify, locate or

dispose     of    forfeitable    property,       including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

            7.    The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.    The   Clerk   of   the   Court    shall    forward     three

certified    copies     of   this    Consent     Preliminary     Order     of

Forfeiture/Money Judgment to Assistant United States Attorney

Alexander    J.   Wilson,    Chief    of   the     Money    Laundering     and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                        [CONTINUED ON NEXT PAGE]




                                     4
       Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 5 of 6



           9.     The   signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York



By:                                                     5/12/2020
      Andrew Thomas                                    DATE
      Assistant United States Attorney
      One St. Andrew’s Plaza
      New York, NY 10007
      (212)637-2106


ALI JAVIDNEZHAD

By:
      Ali Javidnezhad                                  DATE



By:
      Gary A. Farrell, Esq.                            DATE
      40 Exchange Place, 18th Floor
      New York, New York 10005
      Tel: (212) 822-1434
      Fax: (212) 482-1303

SO ORDERED:

                                                        May 14, 2020
HONORABLE LORNA G. SCHOFIELD                           DATE
UNITED STATES DISTRICT JUDGE



                                     5
          Case 1:17-cr-00262-LGS Document 613 Filed 05/14/20 Page 6 of 6



            9.    The    signature   page   of   this   Consent             Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

~ounterpArcs, 8ach of which wjJl be deemed an original but all of

which cogether will consti~ute one and the same instrume nt .

,JaEED AND CONSENTED TO :

GEOFFREY S . BERMAN
United States Attorney for the
Southern District of New York



By :                                                     5/12/2020
       A ~ Thomas                                       DATE
       Assistant United States Attorney
       One St . Andrew's Plaza
       New York , NY 10007
       (212)637-2106·\    I



ALI JAVIDNEZHAD      1\ ~
By :               .\,
       Ali Javidnezh~21
                          ~                              V

                                                        DATE
                                                             ·
                                                         ,, ;-,,_\
                                                             '
                                                                   7
                                                                   )-   ,,fl l..'
                                                                        r
                                                                              ·'




By :
       Gary A . Farrell , Esq .
       40 Exchange Place , 18th Floor
       New York , New York 10005
       Tel : (212) 822-1434
       Fax : ( 2 1 2 ) 4 8 2 - 1 3 0 3

SO ORDERED :


HONORABLE LORNA G . SCHOFIELD                           DATE
UNITED STATES DISTRICT JUDGE
